And the Court
held that in cases of demurrer to the declaration, where the defendant appealed, and the damages recovered in the court below were not reduced, the twenty five per cent, was to be added to the plaintiff’s costs since the appeal; for the demurrer was the act of the defendant, which the plaintiff could not control. But where the defendant pleaded, with the usual reservation of liberty to waive the plea, and plead anew in this court; to which the plaintiff, consenting to the reservation, demurred, for the purpose of bringing up the cause by mutual agreement, without the expense of a trial in the court below, the plaintiff must be considered as waiving his right to the penalty imposed by the statute in restraint of groundless and dilatorv appeals,